Citation Nr: 0023582	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  94-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  What evaluation is warranted for the period from 
September 3, 1993, for post-traumatic stress disorder (PTSD)?


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to April 
1943 and from August 1943 to October 1945.  He was a prisoner 
of war of the German Government for five months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran's case was remanded for 
additional development in April 1996.  It is again before the 
Board for appellate review.

The Board notes that the veteran was informed in the April 
1996 remand that he should clarify which individual attorney, 
agent, or service organization he desired to represent him 
before the Board.  Associated with the claims file is a VA 
Form 22a, Appointment of Attorney or Agent as Claimant's 
Representative, in favor of John Stevens Berry, and dated in 
May 1997.  The Board notes that Mr. Berry is one of several 
attorneys at his law firm.  In January 2000, a letter was 
submitted from Mr. Berry's law firm and signed by a different 
attorney, Korey L. Reiman.  The veteran and his 
representative are reminded that the Board cannot recognize a 
firm or arguments therefrom, only from an individual 
attorney, specifically one that has been appointed by the 
veteran.  38 C.F.R. §§ 20.600 through 20.606 (1999).  In this 
case, that is Mr. Berry not Mr. Reiman.

The January 2000 letter transmitted a duplicate copy of a 
statement from the veteran and a card/newsletter from the 
veteran informing others of his wife's medical condition.  
The letter said that the veteran was unable to report for his 
scheduled VA examinations due to his responsibilities in 
caring for his spouse.  The card contained information 
relating to the seriousness of the spouse's medical 
condition.  The letter provided a waiver of agency of 
original jurisdiction of the attachments.  Accordingly, they 
will be evaluated along with the other evidence of record.  
38 C.F.R. § 20.1304(c) (1999).

The letter also argued that the veteran should be granted 
either a total disability rating based on individual 
unemployability (TDIU) or a 100 percent disability rating.  
The issue of the veteran's failure to report for his VA 
examinations will be addressed in the Reasons and Bases 
section of this decision.  The claim for TDIU is referred 
back to the RO for such further development as may be 
appropriate.  The claim for a 100 percent rating is also 
referred back to the RO for clarification from the veteran as 
to what service-connected disability(ies) should be rated as 
100 percent disabling.

The veteran had previously sought entitlement of service 
connection for a nerve deficit of the back.  He was granted 
service connection for this condition in April 1998.  The RO 
decided to increase the veteran's existing lumbosacral 
disability to 20 percent by encompassing the nerve deficit 
symptoms.  The veteran was notified of this action in April 
1998.  In October 1998, the RO notified the veteran that the 
grant of service connection for the nerve deficit constituted 
a final action unless the appellant disagreed with the 
evaluation assigned or effective date.  The veteran's 
attorney filed an NOD in October 1998.  The RO then issued an 
SSOC in August 1999.  However, there is no evidence in the 
claims file that an appeal of the issue was perfected.  
Accordingly, the Board does not have jurisdiction over these 
matters.  The Board takes this opportunity to note that it 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).



FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
hearing loss and tinnitus are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.

2.  Since September 3, 1993, the veteran's post traumatic 
stress disorder does not result in definite industrial 
impairment.

3.  Subsequent to November 1996 there is no evidence that the 
veteran's PTSD has been manifested by such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), 
or by more than an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hearing loss and tinnitus are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  A disability rating in excess of 10 percent PTSD, for the 
period from September 3, 1993, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss and Tinnitus

The veteran is seeking service connection for hearing loss 
and for tinnitus.  The legal question to be answered 
initially is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to this claim and there is no duty to 
assist him further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that his claims are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §  
3.303(a) (1999).  In addition, certain neurological 
disorders, to include sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
Denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The Board notes that this case was remanded in April 1996 to 
afford the veteran an opportunity for a VA audiology 
examination and to obtain a nexus opinion relative to the 
etiology of his claimed hearing loss and tinnitus.  However, 
given that the veteran failed to report for his scheduled VA 
examinations in February and September 1998, with no evidence 
of good cause for failing to report, his claims for service 
connection will be adjudicated based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993).  See also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (1999).

The veteran served on active duty in the U. S. Navy from 
October 1942 to April 1943 and in the U. S. Army Air Force 
from August 1943 to October 1945.  The evidence of record 
reflects that the veteran served as an aviation cadet during 
his Navy service.  An Army Separation Qualification Record 
(SQR) reflects that the veteran served as an air crewman with 
duties as an enlisted navigator, aerial gunner and toggelier.  
The SQR also reflects that the veteran flew on 26 combat 
missions before he was shot down.  

In this case, the veteran's service medical records (SMRs) 
for his earlier periods of service do not reflect any 
recorded hearing loss and do not provide a diagnosis of 
tinnitus.  The veteran's October 1945 discharge physical 
examination reported his hearing as 15/15 in both ears.  

Service medical records for his service with the Nebraska Air 
National Guard are also negative for reporting any hearing 
loss or tinnitus.  Physical examination reports dated in 
January 1959 and March 1962 did not note a past history of 
hearing loss and reported the veteran's hearing as 15/15.  
The SMRs were also negative for any reference to tinnitus.  

Associated with the claims file are early VA examination and 
treatment reports dated in January 1946 and July 1957.  
However, they relate to examination or treatment of 
conditions not related to the issues on appeal.  

Associated with the claims file are VA treatment and 
hospitalization records for the period from June 1957 to 
September 1997.  With the exception of a VA examination 
report dated in December 1993, the VA records are negative 
for any discussion or treatment for hearing loss or tinnitus.  
This includes an April 1984 former prisoner of war (POW) 
medical history and June 1988 former POW summary sheet.  

The December 1993 VA examination reported a history, as 
related by the veteran, of exposure to 10 days of continuous 
shelling and dive bombing when he was marched between enemy 
and American forces while a POW.  He also related that he had 
significant noise exposure while flying on his combat 
missions.  He said that he had experienced a decrease in 
auditory acuity at certain frequencies and range.  He also 
reported trouble hearing certain voices but did not have any 
problems talking on the telephone.  He further stated that he 
had periodic tinnitus when fireworks would go off or he had 
exposure to gun fire.  There were no abnormalities reported 
on the physical examination.  No hearing tests were 
conducted.  The examiner provided a diagnosis of history of 
decreased auditory acuity.

Also associated with the claims file are private treatment 
records from several sources and covering a period from 
January 1960 to April 1999.  However, none of the records 
reflect any complaint of hearing loss or tinnitus.  

The veteran provided testimony at a hearing at the RO in 
September 1994.  At the outset, the veteran stated that he 
was not going to provide testimony in support of his claim 
for service connection for hearing loss.  (Transcript p. 3).  
In regard to his tinnitus, the veteran said that he had 
experienced a ringing and a buzzing in his ears since 
service.  He repeated his assertion of exposure to cannon 
fire and exploding bombs during his 10 day march while a POW.  
He said that his tinnitus was fairly constant but would get 
louder at various times and sometimes keep him from going to 
sleep.  The veteran said that he reported his tinnitus to 
various doctors but was never referred for treatment or 
evaluation.  

The Board notes that the veteran submitted a number of 
statements on his own behalf, as well as statements from 
family members, friends, co-workers, and former comrades.  
However, none of the statements provide any discussion of the 
veteran's claimed hearing loss and tinnitus.

The veteran contends that service connection should be 
granted for hearing loss and tinnitus.  However, the record 
demonstrates that no hearing loss or tinnitus was found in 
service or on separation from service.  Moreover, in numerous 
VA and private treatment records and examination reports 
after separation from service, there was no showing that the 
veteran had a hearing loss or tinnitus.  In short, no medical 
or other competent evidence showing that he currently has 
hearing loss or tinnitus has been presented.  Without 
evidence of a current disorder the claim is not well 
grounded.  Rabideau v. Derwiniski, 2 Vet. App. 141, 143 
(1992).

The only evidence the veteran has offered in support of his 
claim that he has hearing loss and tinnitus are his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

Here, the veteran has alleged that he suffers from a hearing 
loss and tinnitus related to noise exposure in service.  The 
Board acknowledges that the veteran can provide evidence of 
his subjective symptoms of what he believes to be a decrease 
in his hearing acuity and to the existence of ringing in his 
ears.  However, he is still required to provide medical 
evidence of a current diagnosis and nexus between any current 
claimed disabilities and service.  Savage, 10 Vet. App. 495-
97; McManaway v. West, 13 Vet. App. 60, 65 (1999).  The 
veteran has not done so in this case.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has a hearing loss that satisfies the 
criteria found at 38 C.F.R. § 3.385, or tinnitus; and as 
there is no evidence linking either disorder to service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Since the claims are not well grounded, 
they must be denied.  See Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995). 

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

II.  PTSD

The claim for a higher evaluation for PTSD is an original 
claim that was placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The veteran's claim for a higher award is well 
grounded.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The record clearly reflects that the appellant is a combat 
veteran.  He flew 26 combat missions over Germany before 
being shot down and being held captive as a POW.  His service 
records reflect the award of the Purple Heart Medal.

The veteran originally sought service connection for PTSD on 
September 3, 1993.  He was afforded a VA PTSD examination in 
December 1993.  He related his experience of being shot down 
in service and his subsequent capture by the Germans.  He 
further discussed his treatment and questioning by his 
captors.  The examiner noted that, since service, the veteran 
had married, raised several children, and been successful at 
what he had done.  The veteran was alert and cooperative 
during the examination.  There was no evidence of 
hallucinations or delusions of grandeur.  He answered 
questions adequately and appeared to have good knowledge.  
The examiner reported that the veteran's memory was somewhat 
diminished because of recent events or aging, but the 
appellant was rather alert.  The veteran gave no indication 
of having severe defects except at the time when he was 
mentioning his questioning.  He would then break down and sob 
quite violently.  The examiner reported that this was quite 
unusual for a man that appeared to be as strong at the 
veteran appeared to be.  The examiner said this was evidence 
of the veteran's inability to control his emotions.  The 
examiner further reported that the veteran broke down and 
cried tearfully and sobbed for several minutes during the 
interview when he discussed how he had to voluntarily give up 
advancements because he thought he was not capable.  The 
veteran related that the Germans had instructed him during 
his captivity.  The veteran denied any thoughts of suicide.  
He showed good comprehension and very solid composure.  The 
examiner stated that the veteran showed no evidence of being 
incompetent in any way.  

The examiner provided a diagnosis of PTSD.  The examiner 
further commented that the veteran had intense difficulty in 
recall and memory and that the appellant based this on 
questioning he experienced during his captivity.  There was a 
persistent difficulty in staying asleep.  The examiner added 
that the veteran experienced outbursts of anger and was 
furious about the way certain things were going.  The veteran 
had difficulty handling his anger and difficulty 
concentrating.  Finally, the examiner said that the symptoms 
had been persistent for several years and were not constant, 
however, they were at a point where they were distressing to 
the veteran to a point of inefficiency.

The veteran was granted service connection for PTSD in 
February 1994.  He was assigned a 10 percent rating, 
effective as the date of receipt of his claim, September 3, 
1993.  

The veteran was afforded a VA examination in June 1994.  The 
examination consisted of a review of the veteran's complaints 
by a social worker and examination by a VA psychiatrist.  The 
social worker reported the veteran's history of captivity and 
questioning.  She also noted that the veteran complained 
about his many physical problems.  The veteran was currently 
very involved with the Masonic Lodge, as he had been for many 
years.  He was also involved in a POW support group.  The 
veteran was married and had been for 48 years.  It was noted 
that the veteran's wife was quite ill with diabetes and that 
the appellant spent a great deal of his time taking care of 
her.  The social worker reported that the veteran was seeking 
help with his continuing problems with PTSD.  The symptom the 
veteran currently found most distressing was his tendency to 
cry with seemingly little provocation.  It was noted that the 
veteran was to be offered both individual and group 
psychotherapy.

The VA psychiatrist reported that the veteran related a long 
history of anxiety with a near "nervous breakdown" in 1965.  
The veteran also reported a long history of intermittent 
depressed mood.  The veteran avoided war scenes but his 
reexperiencing difficulties had become more intense over the 
years as color movies and television had made battle scenes 
and other scenes of tragedy more vivid.  He had had several 
reexperiencing episodes of his POW interrogation in terms of 
nightmares.  He would experience increased anxiety around the 
4th of July each year.  The examiner reported that the 
veteran was casually dressed with adequate grooming.  His 
mood was mildly depressed.  His affect was labile and he 
cried easily.  He appeared embarrassed when he cried.  His 
thought processes were moderately circumstantial although he 
was goal directed.  The veteran's thought content centered 
around his lack of validation for his war time experiences 
and his difficulties over the years in getting recognition.  
He was also concerned about his spouse and was quite invested 
in caring for her.  He felt depressed part of the day every 
few days.  He denied suicidal ideation or hallucinations.  On 
one occasion when talking about his anger he became very 
tearful.  The veteran was oriented times three.  His memory 
and judgment appeared intact.  His was insight was reported 
to be decreased.  The examiner reported that the veteran was 
not on any psychotropic medications.  The examiner's 
diagnoses were chronic PTSD and depression, not otherwise 
specified.  

Associated with the claims are VA records for the period from 
June 1957 to September 1997.  Essentially, the records are 
negative for any treatment provided for the veteran's PTSD 
with two exceptions.  During the period from 1987 to 1991, 
the veteran participated in an ex-POW support group.  Entries 
during that time recorded the veteran's participation in the 
group but provided no information pertaining to 
symptomatology.  Further, the veteran participated in therapy 
from June to July 1994.  The treatment notes from that period 
reflect the symptoms described by the veteran during his June 
1994 examination, i.e. crying, intermittent "down days" and 
nightmares and difficulty sleeping.  

The private treatment records associated with the claims file 
provide no additional pertinent evidence to the veteran's 
PTSD claim.  Moreover, at his September 1994 RO hearing, the 
veteran specifically declined to present testimony regarding 
his PTSD claim.  (Transcript p. 3).  

As noted with the veteran's claims regarding hearing loss and 
tinnitus, he was scheduled for VA examinations in February 
and September 1998 in order to obtain a current evaluation of 
his PTSD disability.  However, the veteran failed to report 
without good cause.  His claim for a higher rating for his 
PTSD disability will be adjudicated based upon the evidence 
of record.  

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  The Board notes that effective November 7, 
1996, the VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the Fourth Edition 
of the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  61 Fed 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125 (1999)).  
The new criteria for evaluating service connected psychiatric 
disability were codified at newly designated 38 C.F.R. 
§ 4.130 (1999).  The new rating criteria are sufficiently 
different from those in effect prior to November 7, 1996.  
Nonetheless, in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so. In 
light of Karnas, the Board will proceed to analyze the 
veteran's PTSD claim under both sets of criteria to determine 
if one is more favorable to the veteran.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 10 
percent rating was assigned for symptoms that were less than 
the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating was 
warranted when there was a definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, or when psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA Office of General Counsel Precedent 
Opinion (VAOPGCPREC) No. 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c). 

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. 
§ 4.130 (1999), a 10 percent rating is assigned for 
occupational social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
The 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

In this case, there is no evidence that the veteran has 
required any psychiatric care for PTSD since at least 1997.  
Moreover, the latest examinations show that the appellant is 
not taking any psychotropic medication for his symptoms, and 
while he is retired, at the time of the latest study the 
veteran remained actively involved in both the Masonic Lodge 
and with a POW support group.  There is no indication that he 
is isolated from family or friends.  In fact, the veteran was 
able to submit a number of supporting statements from family 
and friends attesting to good relations over the years and 
during the then current time period.  Finally, the statements 
do not make any reference to any psychiatric difficulties 
experienced by the veteran as a result of his service-
connected PTSD.  Hence, the preponderance of the evidence is 
against concluding that PTSD has caused more than mild social 
and industrial impairment.  Finally, the preponderance of the 
evidence does not show any indication that PTSD causes 
chronic sleep impairment, panic attacks, depressed mood, 
anxiety, suspiciousness, or difficulties with routine 
behavior.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher evaluation for the veteran's PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

The claims of entitlement to service connection for hearing 
loss and tinnitus are denied.

Since September 3, 1993, the veteran's PTSD have not been 
more than 10 percent disabling.  The benefits sought on 
appeal are denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


